NUMBER 13-10-00678-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


LUIS AGUILAR,                                                           Appellant,


                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 28th District Court
                        of Nueces County, Texas.


                           MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
           Memorandum Opinion by Chief Justice Valdez
      A jury found appellant, Luis Aguilar, guilty of murder. See TEX. PENAL CODE ANN.

§ 19.02 (West Supp. 2011). The trial court sentenced Aguilar to twenty-five years’

confinement. Aguilar’s appellate counsel, concluding that the appeal in this cause is
frivolous, filed an Anders brief, in which he reviewed the merits, or lack thereof, of the

appeal. We affirm.

                                  I.     ANDERS BRIEF

      Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Aguilar’s appellate

counsel has filed a motion to withdraw and a brief with this Court stating that after

“diligently review[ing] the entire record in this cause and the law applicable thereto,” he

has concluded “that there are no grounds of error upon which an appeal can be

predicated.”   Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance

on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (AIn

Texas, an Anders brief need not specifically advance >arguable= points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.@) (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991).

      In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Aguilar’s counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court’s judgment. Counsel specifically noted that after

reviewing the record he has concluded the following: (1) no jurisdictional error exists;

(2) no procedural error is apparent; (3) the evidence is sufficient to support the

judgment: (4) “no evidence [exists] to support [an] abuse of discretion by the Court”; and

(5) there is nothing in the record supporting a claim for ineffective assistance of trial

counsel. Counsel has demonstrated that he has complied with the requirements of



                                            2
Anders by (1) examining the record and finding no arguable grounds to advance on

appeal, (2) serving a copy of the brief and motion to withdraw as counsel on Aguilar, (3)

providing Aguilar with a copy of the record, and (4) informing Aguilar of his right to

review the record and to file a pro se response raising any ground of error or complaint

which he may desire. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. Counsel has informed this Court that

he has forwarded a copy of his brief to Aguilar and has informed Aguilar of his right to

file a pro se response. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of

time has passed, and Aguilar has not filed a pro se response. See In re Schulman, 252
S.W.3d at 409.

                               II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief; however,

we have found nothing that would arguably support an appeal. See Bledsoe v. State,

178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.




                                             3
                                     III.    MOTION TO WITHDRAW

        In accordance with Anders, Aguilar’s attorney has asked this Court for

permission to withdraw as counsel.               See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (AIf an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.@) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgment to Aguilar and advise him of his

right to file a petition for discretionary review.1 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                           ________________________
                                                           ROGELIO VALDEZ
                                                           Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of April, 2013.




        1
           No substitute counsel will be appointed. Should Aguilar wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely
motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Effective
September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas Court of
Criminal Appeals. See id. R. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                      4